Citation Nr: 0830933	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-06 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment for outpatient services at a non-VA 
medical facility subsequent to September 20, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.A.B.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in December 2004 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Togus, Maine.

This case was the subject of Board remands dated in April 
2006 and February 2007.

Additionally, this case was the subject of a July 2006 
hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was remanded to the VAMC in February 2007 for 
further development and adjudication.  (The Board notes, 
however, that a handwritten date on the Board remand in the 
claims file indicates an incorrect issue date of July 21, 
2007, for the Board remand.)  

The veteran is seeking reimbursement for outpatient treatment 
at St. Mary's Regional Medical Center (St. Mary's) subsequent 
to September 20, 2004, for service-connected disability.  See 
38 C.F.R. § 17.123 (claim for reimbursement of services not 
previously authorized may be made by the veteran who received 
the services).  The veteran is service connected for varicose 
veins of the left lower extremity, with incompetence of deep 
vein circulation and stasis dermatitis (varicose veins), 
rated 60 percent disabling prior to August 5, 2003, and 100 
percent disabling from August 5, 2003, and for 
gastroesophageal reflux, rated 10 percent disabling.  The 
veteran testified at his July 2006 Board hearing in Togus, 
Maine, that the VA had authorized the care of his varicose 
veins by a private doctor, D.J.K., M.D., since 1993.  See 
38 C.F.R. § 17.52.  (See July 2006 Board hearing transcript 
(Tr.) at 4.)  The veteran also testified that VA had 
authorized treatment of his varicose veins at St. Mary's 
since 2000.  (Tr. at 10.)

Pursuant to the Board's February 2007 remand, the VAMC has 
conducted further development and adjudication in this 
matter.  However, the further development and adjudication 
renders unclear whether there is any remaining benefit that 
has been denied by the VAMC and is sought on appeal.  
Specifically, the VAMC issued a supplemental statement of the 
case in April 2007 which confirms that authorization for 
private treatment on August 16th, 23rd, and 30th, 2004, had 
since been granted by the VAMC; and an April 2007 VAMC form 
entitled Request for Outpatient Services confirms that 
private treatment for subsequent dates of September 7th, 13th, 
and 20th, 2004, was authorized.  The April 2007 form further 
indicates that additional subsequent services were authorized 
at private facilities (including St. Mary's), to include 3 
visits effective March 31, 2006; 6 weekly visits effective 
April 2006; 14 visits from July 31, 2006, to October 31, 
2006; twice-weekly visits from December 11, 2006, to January 
21, 2007; an "APLIGRAF," authorized effective November 29, 
2006; twice-weekly visits through February 28, 2007; and 
twice-weekly visits from February 1, 2007, to June 30, 2007.  

Nevertheless, at his July 2006 Board hearing in this matter, 
the veteran indicated that he had received treatment after 
September 2004 outside of the VA system for his service-
connected disability of the left lower extremity, for which 
he received reimbursement through private insurance and 
Medicare, but not by VA.  (Tr. at 19.)  The veteran asserts 
that payment by his private insurance for such services 
reduces his remaining maximum insurance benefits payable.  
Significantly, however, there is no specific identification 
of the types and dates of treatment received since September 
2004 for which authorization, payment, or reimbursement has 
been sought.  Further, there is no indication of a dispute as 
to VA authorizations for private treatment from March 2006 
forward.  More generally, there is no identified specific 
dispute as to authorization, payment, or reimbursement by VA 
for private medical services provided for the period from 
approximately October 2004 to March 2006.  As a result, the 
evidence, contentions, and adjudications are not specific 
enough for the Board to identify and adjudicate a pending 
appeal for VA benefits.  Specific identification and proper 
development of the issue, if any, remaining on appeal will 
require the mutual cooperation of the VAMC and the veteran, 
and is essential to further adjudication by the Board of the 
matter on appeal.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).  Application of the laws and principles of the 
VCAA will help in re-focusing adjudication of this matter 
toward the material matter(s) remaining in dispute, if any.

Finally, the Board acknowledges that full VAMC compliance 
with the Board's February 2007 remand in this matter was not 
achieved with respect to obtaining a medical opinion and 
obtaining prior records of treatment and authorization.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, the 
extent to which such compliance remains warranted will depend 
on the nature of any material issue remaining in dispute in 
this appeal.  If the benefits sought on appeal have, as a 
practical matter, been granted, any such lack of compliance 
with the Board's February 2007 remand would constitute no 
more than harmless, non-prejudicial error.  Id.



Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request him to 
identify the specific episodes of 
treatment for which he seeks to appeal the 
denial of payment, authorization, or 
reimbursement by VA, from September 30, 
2004, through approximately March 2006, 
including the dates and expenses of any 
such treatment. 

Request the veteran to submit any medical 
records and bills in his possession for 
such care (to include at St. Mary's and/or 
with Dr. D.K.J.).

2.  If there is any specifically identified 
benefit sought on appeal which has not been 
granted to the veteran's satisfaction, issue 
a VCAA notice letter with respect to the 
veteran's claim or claims for authorization, 
payment, or reimbursement of medical 
expenses incurred for the period form 
September 21, 2004, to approximately March 
2006, in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and any 
other applicable legal precedent.  

The veteran must be apprised of what the 
evidence must show to support his claim or 
claims for authorization, payment, or 
reimbursement for private medical treatment, 
and the division of responsibility between 
him and VA in obtaining such evidence.  

This should include notifying the veteran of 
the evidence required to substantiate a 
claim for authorization for such treatment 
pursuant to 38 U.S.C.A. §§ 1703 and 38 
C.F.R. § 17.52; and additionally, for 
payment or reimbursement of hospital care 
and other medical services, not previously 
authorized, for a service-connected 
disability, including showing that the care 
was provided in a medical emergency and that 
Federal facilities were unavailable for such 
care, pursuant to 38 U.S.C.A. §§ 1728 and 38 
C.F.R. § 17.120.

3.  If there is any specifically identified 
benefit sought on appeal which has not been 
granted to the veteran's satisfaction, 
pursuant to the VCAA, request the veteran 
to identify the name and address of all 
private providers of medical treatment for 
his service-connected varicose veins of the 
left lower extremity and residuals thereof, 
for the period from September 21, 2004, 
through approximately March 2006, for which 
he seeks VA authorization, payment, or 
reimbursement.  

After any required releases for medical 
information are requested and obtained from 
the veteran, an attempt should be made to 
obtain any corresponding private medical 
records of treatment and associated billing 
so identified that have not been previously 
obtained.

In so doing, the VAMC should obtain and 
associate with the claims files all 
records in VA's possession pertaining to 
medical records and bills for treatment at 
St. Mary's and Dr. D.K.J. from September 
21, 2004, through approximately March 
2006, and VA authorization of medical 
services provided by Dr D.K.J., from 1993, 
and from St. Mary's from 2000, through the 
end of the treating period on appeal. 

Inform the veteran that he may choose to 
obtain the private records of billing and 
treatment from his private health care 
providers for the period from September 
21, 2004, through approximately March 
2006, himself, and submit copies of those 
records to VA.

4.  If an appeal remains for entitlement 
to any specific benefit for authorization, 
payment, or reimbursement for private 
medical care and treatment, after all 
available pertinent medical records have 
been received, obtain and associate with 
the claims file a medical opinion as to 
whether treatment at St. Mary's received 
from September 20, 2004, for which the 
veteran now seeks payment or reimbursement 
by VA, was provided in a medical 
emergency, and a medical opinion as to 
whether any such care was feasibly 
available at a VA facility.

5.  Following completion of the above, the 
VAMC should review all evidence of record, 
and in particular, the accompanying 
duplicate Combined Health Record (CHR) and 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

The supplemental statement of the case 
should provide the specific dates and 
places of private treatment for which 
authorization remains denied, and/or 
payment or reimbursement of unauthorized 
medical expenses remains denied.  

The case should then be returned to the 
Board for further appellate consideration, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


